Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 17-39 are pending.  Claims 28 and 37-39 are the subject of this NON-FINAL Office Action.  Claims 17-27 and 29-36 are withdrawn.  This is the first action on the merits.

Election/Restrictions
Applicant’s election of Group II (claims 28-39) and the species of a level of motility of the at least one cell based on a presence or absence of the tumor cell without traverse in the Reply filed 06/25/2022 is acknowledged.  Thus, claims 17-27 and 29-36 are withdrawn pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and nonelected species, there being no allowable generic or linking claim. 
Thus, the requirement for election of species is hereby made FINAL.

Claim Rejection - 35 USC § 112 – Written Description
	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 28 and 37-39 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the full scope of the claimed invention. 
The specification fails to demonstrate possession of determining responsiveness of a tumor cell to immunotherapy using “a statistical hypothesis test”; using a processor to determine treatment recommendation based on the statistical hypothesis test; or a graphical user interface (GUI).  Claim 28 states 
	determining, by the at least one processor, a value of responder/non-responder status of the tumor cell based at least in part on a statistical hypothesis test of the at least one single-cell measurement and;
		wherein the value is indicative of a degree of responsiveness 		of the tumor cell to the immunotherapy with the at least one 			cell, thereby evaluating the effectiveness;
	determining, by the at least one processor, at least one treatment recommendation based at least in part on the value of responder/non-responder status, wherein the at least one treatment recommendation comprises an indication to administer or not administer the immunotherapy with the at least one cell based on the value; and 
	instructing, by the at least one processor, at least one computing device to render a graphical user interface element that presents the at least one treatment recommendation.

The specification discloses an assay device (Time-lapse Imaging Microscopy in Nanowell Grids, or TIMING) used to measure various single cell aspects (e.g. motility, expression of cell receptors (CD4, CD2, etc.), etc.), and creates correlated information from the various single cell aspects.  The specification generically states 
	[t]he correlated information may be utilized for various purposes. For instance, in some embodiments, the correlated information can be utilized for at least one of predicting clinical outcome of a treatment (e.g., immunotherapy), screening cells (e.g., multi-killer T cells), retrieving cells (e.g., by micromanipulation) for further evaluation (e.g., further study or
expansion), facilitating a treatment, diagnosing a disease, monitoring cellular activity, and combinations thereof

(para. 0015; see also paras. 0071, 0157, 0160, 0237).  The specification fails to disclose any “statistical hypothesis tests” used to determine immunotherapy treatment recommendation, or a GUI to tell a user as much.  In fact, none of “statistical hypothesis test,” “hypothesis test,” “graphical user interface,” “user interface” or “GUI” are used in the specification.  At best, the specification states 
	[t]o test the hypothesis that the varying efficiencies both between cells of the same population and in comparing CAR4 cells with CARS cells might be due to differences in expression of cytotoxic enzymes, Applicants employed intracellular staining at the single-cell level using flow cytometry to identify the expression GzB within these cells

(para. 0342).  However, this is not the common understanding of “statistical hypothesis test.”  “Statistical hypothesis test” is commonly understood as “a method of statistical inference used to decide whether the data at hand sufficiently support a particular hypothesis.”  Wikipedia, Statistical hypothesis testing, avail at https://en.wikipedia.org/wiki/Statistical_hypothesis_testing, accessed 08/02/2022.  To this end, common “statistical hypothesis tests” are p-value, Perason’s chi-squared, t-test/Student’s t-test, null hypothesis, significance test, etc.  According to this common definition, the only “statistical hypothesis tests” associated with motility measurements disclosed in the specification are Fisher 2x2 test (para. 0262), p-value (id.) and t-test (para. 0270).  However, these “statistical hypothesis tests” were used to measure IFN-gamma secretion and qPCR gene expression in motile cells, not motility itself.  Thus, it is not clear from the specification that Applicants demonstrate possession of 
determining, by the at least one processor, a value of responder/non-responder status of the tumor cell based at least in part on a statistical hypothesis test of the at least one single-cell measurement and;
		wherein the value is indicative of a degree of responsiveness 		of the tumor cell to the immunotherapy with the at least one 			cell, thereby evaluating the effectiveness;
	determining, by the at least one processor, at least one treatment recommendation based at least in part on the value of responder/non-responder status, wherein the at least one treatment recommendation comprises an indication to administer or not administer the immunotherapy with the at least one cell based on the value; and 
	instructing, by the at least one processor, at least one computing device to render a graphical user interface element that presents the at least one treatment recommendation.


Claim Rejection - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28 and 37-39 are rejected under 35 U.S.C. § 103 as being unpatentable over Mehling et al, Real-time tracking, retrieval and gene expression analysis of migrating human T cells, Lab Chip, 2015,15, 1276-1283, 12/10/2014 and ROBINS (US 2016/0002731), in view of BAYM (US 20150148705).
The claims are generally directed to measuring aspects of tumor cells (e.g. T-cell cell motility or movement) and correlating to how those aspects indicate tumor cell responsiveness to an immunotherapy.  This is common in the art.  As are GUIs to present information to a user.
As to claims 28 and 37-39, numerous prior art documents provide motivation to detect T-cell or killer cell motility as a correlative to immunotherapeutic effectiveness.  For example, Mehling teaches to track CD4+ T-cells (e.g. motility, or migration) using microfluidic migration chambers (Fig. 3).  Mehling uses Kolmogorov–Smirnov test, Mann–Whitney test, and paired Student 2-sided t test (pg. 1278, col. 2).  Mehling suggests to apply such assays to screen for immunotherapy effectiveness:
	Migration of human T cells plays a central role in protective immunity but also in the pathogenesis of autoimmune diseases such as MS. The latter is supported by the fact that two highly efficacious drugs for the treatment of MS impact on T cell migration: Fingolimod acts as a functional antagonist on the S1P receptor (S1PR), hereby preventing recirculation of T cells from SLT to peripheral blood;19 natalizumab blocks adhesion of blood T cells to endothelial cells and as a consequence migration across the blood–brain barrier

(pg. 1279, col. 2).  ROBINS teaches 
In solid tumor samples obtained from patients before and after immunotherapy with an inhibitor of a negative regulator of immune response 
(e.g., anti-PD-1 antibody), a high level of infiltrating T cell presence and high clonality (i.e., evidence of T cell migration to the tumor and clonal proliferation within the tumor) were associated with a positive response to immunotherapy.  In contrast, a minimal infiltrating T cell repertoire and low clonality in solid tumors (i.e., evidence of a restricted and non-specific T cell response within the tumor) were associated with failure to respond to treatment.

(para. 0078; see also para. 0115).  In other words, a skilled artisan would have been aware of the connection between motility and immunotherapy effectiveness, and had the ability to screen accordingly.
	Mehling does not explicitly teach 
determining, by the at least one processor, a value of responder/non-responder status of the tumor cell based at least in part on a statistical hypothesis test of the at least one single-cell measurement and;
		wherein the value is indicative of a degree of responsiveness 		of the tumor cell to the immunotherapy with the at least one 			cell, thereby evaluating the effectiveness;
	determining, by the at least one processor, at least one treatment recommendation based at least in part on the value of responder/non-responder status, wherein the at least one treatment recommendation comprises an indication to administer or not administer the immunotherapy with the at least one cell based on the value; and 
	instructing, by the at least one processor, at least one computing device to render a graphical user interface element that presents the at least one treatment recommendation.

	However, processors (e.g. computers, etc.) were common devices used to process treatment prediction information, including GUIs which present such information.  For example, BAYM teaches 
	The user interface includes one or more output components over which processed information is viewed as output results and may be integrated into the microbe profiling device or may be one or more peripheral devices operably connected through a wired or wireless connection to the microbe profiling device.  For example, the user interface may be used to report to a user a microbe profile of an individual including a spatial distribution and/or an identity of at least one type of microbe on the skin surface of the individual and/or a recommended treatment regimen based on the microbe profile.  Non-limiting examples of output components include but are not limited to television screens, computer monitors, liquid crystal displays, audio speakers, audio headphones, and printers

(para. 0158).  In other words, GUIs to display information processed from assays used to determined treatment recommendations is familiar in the art.
	Thus, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to combine familiar techniques for determining immunotherapy effectiveness to present the information to a user with a reasonable expectation of success.  
Prior Art
	The following prior art also suggests to detect T-cell migration/motility to determine immunotherapy effectiveness: US 20060073469; US 20080300165, para. 0196; US 20200246452.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON A PRIEST/Primary Examiner, Art Unit 1637